AO 245B (Rev. OVIS}   Judgment in a Criminal Case

                                                                                                                  jAil 1 e 2819
                      Sheet I



                                          UNITED STATES DISTRICT COURT                                         Clerk, U S District Court
                                                                                                                 District Of Montana
                                                                District of Montana                                   G''3F.:t Fz.Hs

                                                                         )
              UNITED STATES OF AMERICA 	                                 )        JUDGMENT IN A CRIMINAL CASE
                                   v. 	                                  )

                                                                         )

                      LEROY BEAUCHAMP 	                                          Case Number: CR 17-78·GF-BMM-01
                                                                         )
                                                                         )        USM Number: 17045-046
                                                                         )
                                                                         )         Andrew Huff
                                                                         )        Oefendant's Attomey
THE DEFENDANT: 

Ii1'l pleaded guilty to count(s)      1 olthe Superseding Information 


o pleaded nolo contendere to count(s)
   which Was accepted by the court,
Owa. found guilty on eount(s)
 after a plea of not guilty,

The defendant is adjudicated guilty of these offenses:

Title & Section                    Noture of O«ens.                                                       Offense Ended

 18 U,S.C. §§ 1153(a)(2)            CrimInal Child Endangennenl                                            June 2017

 and M,CA § 45-5-628



       The defendant is sentenced as provided in pages 2 through        _-=-7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984,
o The defendant has been found not guilty on connt(s)
o Count(s) _ _ _ _ _ _ _ _ _ _ _ _ 0                       is    o are dismissed on the motion ofthe United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name. residenee,
or mailing address until all fmes, restitution, costs. and speeial assessments imposed by thisjud~ment are fully paid, Ifordered to pay restitution,
the defenoant must notifY the court and United States attorney of material changes in eeOflOln1C circumstances.




                                                                        Brian Morris. United states District Judge
                                                                        Name and Title Qf Judge.


                                                                         111712019
AD 24SB (Rev, 0211 S) Judgment in Criminal Caie
                       Sheet 2 - Imprisonment
                                                                                                                                 7
 DEFENDANT: LEROY BEAUCHAMP
 CASE NUMBER: CR 17-78-GF-BMM-01

                                                              IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:
  33 months.




     ~ The eourt makes the fonowing recommendations: to the Bureau ofPrisons:

  1. Placement in the Bureau of Prisons facility in Yankton, South Dakota to allow him to be near his fsmily during his period of
  incarceration.
  2. Participation. if eligible, in the Bureau of Prisons 500 hour Residential Drug Alochol Treatment Program.

     liZ!   The defendant is remanded to the eustody of the United States Marshal.

     o      The defendant shall surrender to the United States Marshal for this district:

            o   at    _________ 0                      a.m.     o    p.m.     on

            o   as notified by the United States Marshal.

     o      The defendant shall surrender for service of,entenee at the institution designated by the Bureau of Prisons:

            o   before 2 p.rn. on

            o   as notified by the United States Marshal.

            o   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                          to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment



                                                                                                    UNITEDSTATBS MARSHAL


                                                                            By
                                                                                                 DEptITY UNITED STATES MARSHAL
AO 245B (Rev.02I18) Judgment in a Criminal Case
                    Sheet 3   Supervised Rele8#
                                                                                                           Judgment Page     3    of        1
DEFENDANT: LEROY BEAUCHAMP
CASE NUMBER: CR 17-78-GF-BMM"()1
                                                          SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:
     2 years.




                                                      MANDATORY CONDITIONS

1. 	    You must not commit another federal, state or local crime.
2. 	    You must not unlawfully possess a controlled substance.
3. 	    You must refrain from any unlawful use of a eontrolled substance. You must submit to one drug test within lS days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court,
               o 	The above drug testing condition is suspended, based on the court's determination that you 

                   pose a low risk of future substance abuse, (check if applicable) 

4. 	     0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentenee of
           restitution. (check if applicable)
5.       ~ You
            	 must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. 	     0      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.s.C. § 20901, ef seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registratIOn agency in the location where you
                reside., work, are a student, or were convicted 0 f a qualifying offense. (c.heck if applicable)
7,       0 	 You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by tbis court as well as with any other condition. on the attached
page.
 1\0245.8 (Rev. O2IU) 	 Judgment in 8 Criminal Case 

                        Srn:el JA -   SupcrviS«! Release 

                                                                                                Judgment-Page        4         f         7
DEFENDANT: LEROY BEAUCHAMP
CASE NUMBER: CR 17-78-GF-BMM-01

                                           STANDARD CONDITIONS OF SUPERVISION
As part of your supervised re(ease~ you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish thc basie expectations for your behavior while on supervision and identify the minimum tooLiii needed by probation
officers to keep infonned. report to the court about, and bring about improvements in your eonduet and eondition.

1. 	   You must report to the probation office in the fedcraljudieial distriet where you are authorized to reside within 72 hours ofyour
       release from imprisonment, unless the probation officer instructs you to report to a different probation offiee or within a different time
       frame.
2. 	 After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you mus:t report to the probation officer. and you must report to the probation officer as instructed.
3. 	 You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
      eourt or the probation officer.
4. 	 You must answer truthfully the questions asked by your probation offieer.
5. 	 You must live ar a place approved by the probation offieer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the prohation offieer at least 10 days before the ehange. If notifying
      the probation officer in advance is not possihle due to unanticipated circumstances; you must notify the probation officer within 72
      hours of becoming aware ofa change or expected ehange,
6. 	 You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
1. 	 You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have fun~time employment you must try to find full~time employment. unless the probation officer exeuses
      you from doing so. jf you plan to change where you work or anything about your work: (such as your position or your job
      responsibilities), you must notify the probatIon officer at least 10 days ""fore the change. If notifying the probation officer at least 10
      days in advanee is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
S. 	 You must not communicate or interact with someone you know is engaged in criminal activity, If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of tile
      probation officer.
9. 	 If you are arrested or questioned by a law enforcement officcr1 you must notify the probation officer within 72 hours.
10. 	 You must not own~ possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.• anything that was 

      designed, or was modified for, the specific purposc of causing bodily injury or death to another person such as nunchakus or tasers). 

11, 	 You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without 

      first getting the permission of the court 

12. 	 If the probation officer detennines that you pose a risk to another person (ineluding an organization), the probation officer may 

      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the 

      person and confirm that you have notified the person about the risk. 

13. 	 You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has ilL<tructed me on the conditions specified by the court and has provided me with a written eopy of this
judgment eontaining these conditions. For further infonnation regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant1s Signature                                                                                     Dare ________________________
 AO 24SB(Rev. 02118) 	 Judgment in a Criminal Case 

                       Sheet 3D - Supervised Rdease 

                                                                             Judgment Page   --L   of   1
DEFENDANT: lEROY BEAUCHAMP
CASE NUMBER: CR 17-78-GF-8MM-01

                                         SPECIAL CONDITIONS OF SUPERVISION


1. The defendant shall have no contact with the victim in the instant offense without the express 

written consent of the United States Probation Office. 


2. The defendant shall submit his person, residence, vehicles, and papers, to a search. with or without
a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
violation of a condition of release. Failure to submit to search may be grounds for revocation, The
defendant shall warn any other occupants that the prernises may be subject to searches pursuant to
this condition, The defendant shall allow seizure of suspected contraband for further examination.

3. The defendant shall participate in and complete successfully a program of substance abuse
treatment as approved by the United States Probation Office, until the defendant is released from the
program by the probation office. The defendant is to pay part or all of the cost of this treatment, as
directed by the United States Probation Office.

4. The defendant shall abstain from the consumption of alcohol and shall not enter establishments 

where alCOhol is the primary item of sale. 


5. The defendant shall participate in substance abuse testing, to include not more than 104 urinalysis
tests, not more than 104 breathalyzer tests, and not more than 36 sweat patch applications annually
during the period of supervision. The defendant shall pay all or part of the costs of testing as directed
by the United States Probation Office.

6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to. 

synthetic marijuana that is not manufactured for human consumption, for the purpose of altering his 

mental or physical state. 


7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or 

possess a medical marijuana card or prescription. 

AO 245B {Re\!. 02118)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment ~ Page         6     of        7
 DEFENDANT: LEROY BEAUCHAMP
 CASE NUMBER: CR 17-78-GF-BMM-01
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the sehedule of payments on Sheet 6.


                         Assessment                  JVf A Assessment"                Fine                          RestituttOfl
 TOTALS             $ 100.00                     $ N/A                              $ WAIVED                      $ N/A



 o 	 The determination of restitution is deferred until                      • An Amended Judgment in a Criminal Case (AD 145C) will be entered
      after sueh determination,                                  ---­

 o 	 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664{i), all nonfederal victims must be paid
      before the United States is paId.                                                 .

 'Same of Payee 	                                                     Total Loss*>\'              Restitution Qrdered              Prioritv or Percentage




TOTALS                                $                           0,00            $	                       0,00
                                                                                   ----------------
o      Restitution amount ordered pursuant to pJea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day aller the date of the judgment, pursuant to 18 U.S.c. § 3612(f), All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuantto 18 U,S.c. § 3612(g),

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              0 fine      D restitution. 

       D    the interest requirement for the        D     fine    0      restitution is modified as follows: 


• Justice for Victims of Trafficking Act of2015, Pub. L, No, 114-22, 

•• Findings for the total amount ofiosses are required under Chapters I09A, lID, lIOA, and 113A ofTitle 18 for offenses committed on or 

oller September 13,1994, but before April 23, 1996,                       .

AO 245B (Rev, 02/l8) Judgment in   it   Criminal Case
                     Sheet 6   Schedule ofrayments
                                                                                                                                7_ of
                                                                                                              Judgment - Page _ _                      7
DEFENDANT: LEROY BEAUCHAMP
CASE NUMBER: CR 17-78-GF-BMM-01

                                                            SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total eriminal monetary penalties is due as follows:

A     0	   Lump sum payment of$                                   due immediately. balance due

           0     not later than                                       , or 

           0     in aeeordance with          0    C,    0    D,   0   E,or      o    Fbelow;or 


B     0	   Payment to begin immediately (may be combined with                  DC,       OD,or        o F below); OT
c     0    Payment in equal                         (e.g., weekiy. monthly, q••rteri}) installments of $                            over a period of
                          (e.g., months or years), to commence                        (e.g" 30 or dO days) after the date of this judgment; or

D     0    Payment in equal       _-,-_ _ _ (~g., weekly. monthly, quarterly) installments of $ _-,_--:_-,-_ over a period of
                          (e.g., months or yean). to eommenee ~_ _ _ (e.g.• 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     0	   Payment during the term of supervised release will commence within ._              (e.g., 30 or 60 daJlS) after Telease from
           imprisonment. The court wHl set the payment plan based on an assessment of the defendant's abiUty to pay at that time; or

F     ill 	 Special instruetions regarding the payment of criminal monetary pen.lties:
            SpeCial assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
            payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
            the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
            the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
            Falis, MT 59404, "Assessment Leroy Beauchamp",
Unless theeourt has exprcsslyordered othenvise, ifthis judgment imposes imprisonment) payment ofcnminal monetatypenaJties is due during
the period of imprisonment An criminal monetary penalties} except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court,

The defendant shall receive credit for all payments previously made tov.'aro any criminal monetary penalties imposed.




o    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




o    The defendant shall pay the cost of prosecution.

o    The defendant shall pay the following court 00&'('):

o    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shan be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, inetuding cost of prosecution and court costs.
